COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Carla Thomas and Eugene Thomas

Appellate case number:    01-15-01046-CV

Trial court case number: 1008525

Trial court:              County Civil Court at Law No. 4 of Harris County

Date motion filed:        July 24, 2017

Party filing motion:      Appellants

       It is ordered that the motion for reconsideration en banc is     DENIED   GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Higley, Bland, Massengale,
Brown, Lloyd, and Caughey.


Date: January 11, 2018